DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 06 April 2021 wherein: claims 1-19 are amended; claim 20 is newly added; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 9-12), filed 06 April 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 15 December 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest performing edge detection on each of said sets of pixel coordinates to determine, for each set of pixel coordinates of said sets of pixel coordinates, a respective location in the imaged scene of an edge of the gas at the point of time associated with said set of pixel coordinates; and generating a visual presentation image of said scene in which the location of the edge of the gas in the imaged scene at each point of time is visualized in the visual presentation image.
Edner (US 2003/0025081) discloses a method of indicating gas movement in an imaged scene having a background and an occurrence of gas (abstract, par. [0001], claim 4), the method comprising:
	obtaining a sequence of at least two thermal image frames of said scene recorded at different points of time (par. [0011], [0015]);
	automatically identifying, in each image frame of said sequence of thermal image frames, a set of pixel coordinates representing gas above a predetermined concentration threshold present in the imaged scene at the point of time at which the image frame was recorded (par. [0012], [0023], [0027], claims 1, 3, 10; coordinates are inherently known as images are superimposed with an image of the scene); and
	automatically determining the location of each of said sets of pixel coordinates in the imaged scene (par. [0012], [0023], [0027], claims 1, 3, 10; coordinates are inherently known as images are superimposed with an image of the scene); wherein the method further comprises at least one of:

	automatically determining a direction of gas movement based on the location of each of said sets of pixel coordinates in relation to the location of each of said other sets of pixel coordinates (claim 4).
Furry (US 2006/0091310) discloses automatically determining at least one potential location of a gas source based on a determined location of sets of pixel coordinates and said determined direction of gas movement (par. [0120]).
While methods for indicating gas movement in an imaged scene were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Applicant’s specification suggests an advantage of the invention is to aide in determining the location of a gas source (Applicant’s specification, page 2, lines 9-30).

Regarding claim 10, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-9 and 11-20, the claims are allowed due to their dependence on claims 1 and 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884